*179
ORDER

PER CURIAM.
This is an appeal from a November 12, 2008 judgment of the Circuit Court of Buchanan County, Juvenile Division, terminating the rights of the appellants (“Mother” and “Father”) to parent their six minor children. Mother and Father bring six points on appeal, the first two of which challenge the sufficiency of the evidence supporting the circuit court’s judgment terminating their parental rights under §§ 211.447.4(2) and (8), RSMo 2000, respectively. In their third point, they claim the circuit court also failed to make any of the findings required for termination under § 211.447.4(3). In their fourth point, Mother and Father challenge the sufficiency of the evidence supporting the circuit court’s judgment terminating their parental rights under § 211.447.4(6), RSMo 2000, and in their final two points, they argue that the circuit court erred and abused its discretion in quashing a subpoena ad testificandum they issued to their oldest child on the last day of trial.
We hold that the circuit court properly found grounds for termination of parental rights pursuant to § 211.447.4(6), and that termination was in the best interests of the children. We also hold that the circuit court neither erred nor abused its discretion in quashing the subpoena, as it had a reasonable basis to believe that requiring the child to testify would be detrimental to his best interests and the child’s testimony would have been either cumulative or of very limited probative value. Accordingly, we affirm the judgment of the circuit court. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).